Herbert, J.,
concurring in judgment. Courts of Appeal and this court possess original jurisdiction, in quo warranto by virtue of specific constitutional .statement. That particular jurisdiction carries a concomitant responsibility to regulate its use in those courts.
Although I may or may not agree with what the General Assembly has prescribed with relation to the writ, I find it unnecessary to a resolution of this, appeal to perpetuate a view that considers a statute to be the ‘ ‘ authority” by which this classic writ subsists.
Locher, J., concurs in the foregoing concurring opinion.